DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The newly prior art Woytowitz [US 2010/0084985 A1] is cited in this office action.
Woytowitz discloses a lighting control system (Fig. 12 & Paragraph [0023]) configured to power and modify a behavior of a plurality of lighting modules (Fig. 12, LED light fixture), each lighting module (Fig. 12, LED light fixture) including one or more LED lights (Fig. 12, LEDs) and being serially addressable over a two-wire communication network (Fig. 12, Low Voltage Lighting Cable & Paragraph [0049]), the lighting control system (Fig. 12 & Paragraph [0023]) comprising: 
a master lighting controller (Fig. 12, Microcontroller) that receives user input (Fig. 12, User Interface) regarding the behavior of the one or more LED lights (Fig. 12, LEDs) of the plurality of lighting modules (Fig. 12, LED light fixture) and generates, with a microprocessor (Fig. 12, Microcontroller), command and address data (Paragraph [0057-58]), the generated command and address data (Paragraph [0057-58]) responsive to the user input (Fig. 12, User Interface), 
the master lighting controller (Fig. 12, Microcontroller) encoding the generated command and address data (Abstract & Paragraph [0057-58]) onto a first power waveform (Paragraph [0042-43]) to generate a first data encoded power signal (Paragraph [0042-43]) that includes the encoded command and address data (Abstract & Paragraph [0057-58]) for transmission over a first two-wire (Fig. 12, Low Voltage Lighting Cable & Paragraph [0049]) to power and control a first portion of the plurality of lighting modules (Fig. 12, LED light fixture) according to the user input (Fig. 12, User Interface), 
each lighting module (Fig. 12, LED light fixture) of the first portion comprising a microcontroller to decode (Fig. 13, & Paragraph [0024 & 0051-52]) the encoded command and address data (Paragraph [0042-43]) from the first data encoded power signal (Paragraph [0042-43]) into a format usable to control (Paragraph [0053]) the one or more LED lights (Fig. 12, LEDs).  
Woytowitz does not specify each data bit of the encoded command and address data represented as a sinusoidal waveform
Joseph discloses each data bit of the encoded command and address data represented as a sinusoidal waveform (Paragraph [0056 & 0105])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Woytowitz with each data bit of the encoded command and address data represented as a sinusoidal waveform for purpose of adjusting the pulse width modulated or phase control signal, the synchronized timing of intermittingly turning the light source on and off substantially reduces flickering as disclosed by Joseph (Paragraph [0062]).
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
Applicant argues that the reference Souvay [US 2013/0289750 A1] and further in view of Arita et al [US 2010/0111538 A1] does not teach or discloses “a protocol converter separate from the plurality of lighting modules and the master lighting controller,” (see page 11-14).
Examiner disagrees:
In view of the applicant specification in Fig. 50 in comparison to prior art Arita [US 2010/0111538 A1], in Fig. 50 the protocol converter 5006 is separate from lights and controller.
In view of the applicant specification in Fig. 50
Prior art Arita [US 2010/0111538 A1]

    PNG
    media_image1.png
    600
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    531
    750
    media_image2.png
    Greyscale


 
The prior art Arita discloses a protocol converter (Fig. 1, 14) separate from the lighting module (Fig. 1, 15-16) and the lighting controller (Fig. 1, 13)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,874,003 in view of Joseph et al [US 2009/0195064 A1]. 
Instant application: 17/098,752
U.S. Patent No. 10,874,003
1, A lighting control system configured to power and modify a behavior of a plurality of lighting modules, each lighting module including one or more LED lights and being serially addressable over a two-wire communication network, the lighting control system comprising: a master lighting controller that receives user input regarding the behavior of the one or more LED lights of the plurality of lighting modules and generates, with a microprocessor, command and address data generated command and address data responsive to the user input, the master lighting controller encoding the generated command and address data encoded command and address data each data bit of the encoded command and address data represented as a sinusoidal waveform, and each lighting module of the first portion comprising a microcontroller to decode the encoded command and address data 
1. A lighting control system configured to power and modify a behavior of a plurality of lighting modules, each lighting module including one or more LED lights and being serially addressable over a two-wire communication network, the lighting control system comprising: a master lighting controller comprising an operator interface that accepts user input regarding the behavior of the one or more LED lights of the plurality of lighting modules and outputs command and address data having a first protocol, the command and address data responsive to the user input, the master lighting controller further comprising a first power supply that encodes the command and address data having the first protocol onto a power waveform according to a second protocol to generate a first data encoded power signal that includes the command and address data having the second protocol for transmission over a first two-wire communication network to power and control a first portion of the plurality of lighting modules according to the user input, the second protocol different from the first protocol, each lighting module of the first portion comprising a microcontroller to decode the command and address data having the second protocol from the first data encoded power signal into a format usable to control the one or more LED lights; a protocol converter separate from the plurality of lighting modules and the master lighting controller, the protocol converter operably coupled to the first two-wire communication network to receive the first data encoded power signal, the protocol converter comprising processing circuitry to convert the first data encoded power signal having the second protocol to the command and address data having the first protocol and a transceiver to transmit the command and address data having the first protocol over a communication path; and a slave lighting controller separate from the protocol converter, the plurality of lighting modules, and the master lighting controller, wherein the protocol converter and the slave lighting controller are operably coupled to the communication path to receive the command and address data having the first protocol and encode the command and address data having the first protocol onto a power waveform according to the second protocol to generate a second data encoded power signal that includes the command and address data having the second protocol for transmission over a second two-wire communication network to power and control a second portion of the plurality of lighting modules according to the user input, each lighting module of the second portion comprising a microcontroller to decode the command and address data having the second protocol from the second data encoded power signal into the format usable to control the one or more LED lights, wherein the second protocol utilized by the master lighting controller is the same as the second protocol utilized by the slave lighting controller.
17 A lighting controller configured to power and modify a behavior of a plurality of lighting modules, each lighting module including one or more LED lights and being serially addressable over a two-wire communication network, the lighting controller comprising: an input circuit to wirelessly receive user input regarding the behavior of the one or more LED lights of the plurality of lighting modules and output information responsive to the user input; a processor in communication with the input circuit to receive the information and to generate a control signal comprising command and address data generated command and address data responsive to the user input; and a rectifier/bridge circuit to encode the generated command and address data encoded command and address data each data bit of the encoded command and address data represented as a sinusoidal waveform, each lighting module of the portion of the plurality of lighting modules comprising a microcontroller to decode the encoded command and address data 
1. A lighting control system configured to power and modify a behavior of a plurality of lighting modules, each lighting module including one or more LED lights and being serially addressable over a two-wire communication network, the lighting control system comprising: a master lighting controller comprising an operator interface that accepts user input regarding the behavior of the one or more LED lights of the plurality of lighting modules and outputs command and address data having a first protocol, the command and address data responsive to the user input, the master lighting controller further comprising a first power supply that encodes the command and address data having the first protocol onto a power waveform according to a second protocol to generate a first data encoded power signal that includes the command and address data having the second protocol for transmission over a first two-wire communication network to power and control a first portion of the plurality of lighting modules according to the user input, the second protocol different from the first protocol, each lighting module of the first portion comprising a microcontroller to decode the command and address data having the second protocol from the first data encoded power signal into a format usable to control the one or more LED lights; a protocol converter separate from the plurality of lighting modules and the master lighting controller, the protocol converter operably coupled to the first two-wire communication network to receive the first data encoded power signal, the protocol converter comprising processing circuitry to convert the first data encoded power signal having the second protocol to the command and address data having the first protocol and a transceiver to transmit the command and address data having the first protocol over a communication path; and a slave lighting controller separate from the protocol converter, the plurality of lighting modules, and the master lighting controller, wherein the protocol converter and the slave lighting controller are operably coupled to the communication path to receive the command and address data having the first protocol and encode the command and address data having the first protocol onto a power waveform according to the second protocol to generate a second data encoded power signal that includes the command and address data having the second protocol for transmission over a second two-wire communication network to power and control a second portion of the plurality of lighting modules according to the user input, each lighting module of the second portion comprising a microcontroller to decode the command and address data having the second protocol from the second data encoded power signal into the format usable to control the one or more LED lights, wherein the second protocol utilized by the master lighting controller is the same as the second protocol utilized by the slave lighting controller.


U.S. Patent No. 10,874,003 does not specify a rectifier/bridge circuit 
Joseph discloses a rectifier/bridge circuit (Fig. 1, 104, Fig. 2, 209 and 201 and Fig. 3, 104).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Souvay with a rectifier/bridge circuit to for purpose of outputs a modified square wave signal responsive to the included data to control a remote device as discloses by Joseph (Paragraph [0003]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Woytowitz [US 2010/0084985 A1] in view of Joseph [US 2009/0195064 A1].
In regards to claim 1. Woytowitz discloses a lighting control system (Fig. 12 & Paragraph [0023]) configured to power and modify a behavior of a plurality of lighting modules (Fig. 12, LED light fixture), each lighting module (Fig. 12, LED light fixture) including one or more LED lights (Fig. 12, LEDs) and being serially addressable over a two-wire communication network (Fig. 12, Low Voltage Lighting Cable & Paragraph [0049]), the lighting control system (Fig. 12 & Paragraph [0023]) comprising: 
a master lighting controller (Fig. 12, Microcontroller) that receives user input (Fig. 12, User Interface) regarding the behavior of the one or more LED lights (Fig. 12, LEDs) of the plurality of lighting modules (Fig. 12, LED light fixture) and generates, with a microprocessor (Fig. 12, Microcontroller), command and address data (Paragraph [0057-58]), the generated command and address data (Paragraph [0057-58]) responsive to the user input (Fig. 12, User Interface), 
the master lighting controller (Fig. 12, Microcontroller) encoding the generated command and address data (Abstract & Paragraph [0057-58]) onto a first power waveform (Paragraph [0042-43]) to generate a first data encoded power signal (Paragraph [0042-43]) that includes the encoded command and address data (Abstract & Paragraph [0057-58]) for transmission over a first two-wire communication network (Fig. 12, Low Voltage Lighting Cable & Paragraph [0049]) to power and control a first portion of the plurality of lighting modules (Fig. 12, LED light fixture) according to the user input (Fig. 12, User Interface), 
each lighting module (Fig. 12, LED light fixture) of the first portion comprising a microcontroller to decode (Fig. 13, & Paragraph [0024 & 0051-52]) the encoded command and address data (Paragraph [0042-43]) from the first data encoded power signal (Paragraph [0042-43]) into a format usable to control (Paragraph [0053]) the one or more LED lights (Fig. 12, LEDs).  
Woytowitz does not specify each data bit of the encoded command and address data represented as a sinusoidal waveform
Joseph discloses each data bit of the encoded command and address data represented as a sinusoidal waveform (Paragraph [0056 & 0105])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Woytowitz with each data bit of the encoded command and address data represented as a sinusoidal waveform for purpose of adjusting the pulse width modulated or phase control signal, the synchronized timing of intermittingly turning the light source on and off substantially reduces flickering as disclosed by Joseph (Paragraph [0062]).
In regards to claim 2. Woytowitz in view of Joseph discloses the lighting control system of Claim 1 wherein the command and address data (Abstract & Paragraph [0057-58]) includes zone commands (Paragraph [0053]) to control one or more lighting zones (Fig. 12, LED light fixture & Paragraph [0064]), one or more lighting modules of the plurality of lighting modules (Fig. 12, LED light fixture & Paragraph [0064]) are assigned (Paragraph [0053]) to a first lighting zone (Fig. 12, LED light fixture & Paragraph [0064]), and each of the one or more lighting modules (Fig. 12, LED light fixture) assigned to the first lighting zone (Fig. 12, LED light fixture & Paragraph [0064]) are responsive to zone commands (Paragraph [0053]) that control the first lighting zone (Fig. 12, LED light fixture & Paragraph [0064]).  
In regards to claim 3. Woytowitz in view of Joseph discloses the lighting control system of Claim 1 wherein plurality of lighting modules (Fig. 12, LED light fixture) decode the encoded command and address data (Abstract & Paragraph [0057-58]) to-2-Application No.: 17/098752 Filing Date:November 16, 2020cause lighting modules of the plurality of lighting modules (Fig. 12, LED light fixture) that are assigned to the user-selected (Fig. 12, User Interface) lighting zone (Fig. 12, LED light fixture & Paragraph [0064]) to illuminate in response to user-selected color (Fig. 12, User Interface & Paragraph [0050]) and user-selected brightness (Fig. 12, User Interface & Paragraph [0050]).  
In regards to claim 5. Woytowitz in view of Joseph discloses the lighting control system of Claim 1 further comprising the plurality of lighting modules (Fig. 12, LED light fixture), the one or more LED lights (Fig. 12, LEDs) of the plurality of lighting modules (Fig. 12, LED light fixture) responsive to the decoded (Fig. 13, & Paragraph [0024 & 0051-52]) command and address data (Paragraph [0042-43]) to implement color and intensity (Fig. 12, User Interface & Paragraph [0050]) according to the user input for assigned lighting zones (Fig. 12, User Interface & Paragraph [0050]).  
In regards to claim 6. Woytowitz in view of Joseph discloses the lighting control system of Claim 1 wherein lighting modules of the plurality of lighting modules are grouped to form one or more lighting zones (Fig. 12, LED light fixture & Paragraph [0064]) and lighting modules (Fig. 12, LED light fixture) of a same lighting zone include a common address (Paragraph [0053]).  
In regards to claim 7. Woytowitz in view of Joseph discloses the lighting control system of Claim 1 wherein the first data encoded power signal is shaped similar to a sinusoidal waveform (Joseph Paragraph [0056 & 0105]) when the first data encoded power signal represents a data bit (Joseph: Paragraph [0083]).  
In regards to claim 8. Woytowitz in view of Joseph discloses the lighting controller system of Claim 1 further comprising a power supply (Joseph: Fig. 1, 104) configured to receive source power and modify (Joseph: Paragraph [0083]) an input voltage of the source power (Joseph: Fig. 1, 120VAC) to produce the first power waveform (Joseph: Paragraph [0077]).  
In regards to claim 9. Woytowitz in view of Joseph discloses the lighting controller system of Claim 1 wherein the first data encoded power signal (Paragraph [0042-43]) is responsive to a polarity of the first power waveform (Paragraph [0042-43 & 0046]) and the command and address data (Abstract & Paragraph [0057-58]).  
In regards to claim 10. Woytowitz in view of Joseph discloses the lighting controller system of Claim 1 wherein the user input is received wirelessly from a wireless device (Joseph: Paragraph [0076]) associated with a user (Joseph: Paragraph [0099]).  
In regards to claim 11. Woytowitz in view of Joseph discloses the lighting controller system of Claim 1 further comprising a user interface that accepts the user input and outputs information based at least in part on the user input (Fig. 12, User Interface & Paragraph [0050]).  
In regards to claim 12. Woytowitz in view of Joseph discloses a method to relay information (Fig. 12 & Paragraph [0023]) from a master lighting controller (Fig. 12, Microcontroller) to one or more LED lights (Fig. 12, LEDs), the method comprising: 
receiving, at a master lighting controller (Fig. 12, Microcontroller) user input (Fig. 12, User Interface) to control a behavior of a plurality of lighting modules (Fig. 12, LED light fixture); providing, by the master lighting controller (Fig. 12, Microcontroller), command and address data (Abstract & Paragraph [0057-58]), the command and address data (Abstract & Paragraph [0057-58]) responsive to the user input (Fig. 12, User Interface); and encoding (Abstract & Paragraph [0057-58]), by the master lighting controller (Fig. 12, Microcontroller), the provided command and address data (Abstract & Paragraph [0057-58]) onto a first power waveform (Paragraph [0042-43]) to form the first data encoded power signal (Abstract & Paragraph [0057-58]) that includes the encoded command and address data (Paragraph [0019-33]), 
Woytowitz does not specify the each data bit of the encoded command and address data represented as a sinusoidal waveform.  
Joseph discloses the each data bit of the encoded command and address data represented as a sinusoidal waveform (Paragraph [0056 & 105]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Woytowitz with each data bit of the encoded command and address data represented as a sinusoidal waveform for purpose of adjusting the pulse width modulated or phase control signal, the synchronized timing of intermittingly turning the light source on and off substantially reduces flickering as disclosed by Joseph (Paragraph [0062]).
In regards to claim 14. Woytowitz in view of Joseph discloses the method of Claim 12 wherein the command and address data (Abstract & Paragraph [0057-58]) includes zone commands (Paragraph [0053]) to control one or more lighting zones (Fig. 12, LED light fixture & Paragraph [0064]), one or more lighting modules of the plurality of lighting modules (Fig. 12, LED light fixture & Paragraph [0064]) are assigned (Paragraph [0053]) to a first lighting zone (Fig. 12, LED light fixture & Paragraph [0064]), and each of the one or more lighting modules (Fig. 12, LED light fixture) assigned to the first lighting zone (Fig. 12, LED light fixture & Paragraph [0064]) are responsive to zone commands (Paragraph [0053]) that control the first lighting zone (Fig. 12, LED light fixture & Paragraph [0064]).  
In regards to claim 15. Woytowitz in view of Joseph discloses the method of Claim 12 wherein plurality of lighting modules (Fig. 12, LED light fixture) decode the encoded command and address data (Abstract & Paragraph [0057-58]) to-2-Application No.: 17/098752 Filing Date:November 16, 2020cause lighting modules of the plurality of lighting modules (Fig. 12, LED light fixture) that are assigned to the user-selected (Fig. 12, User Interface) lighting zone (Fig. 12, LED light fixture & Paragraph [0064]) to illuminate in response to user-selected color (Fig. 12, User Interface & Paragraph [0050]) and user-selected brightness (Fig. 12, User Interface & Paragraph [0050]).  
In regards to claim 16. Woytowitz in view of Joseph discloses the method of Claim 12 wherein lighting modules of the plurality of lighting modules are grouped to form one or more lighting zones (Fig. 12, LED light fixture & Paragraph [0064]) and lighting modules (Fig. 12, LED light fixture) of a same lighting zone include a common address (Paragraph [0053]).  
In regards to claim 17. Woytowitz in view of Joseph discloses a lighting controller (Fig. 12 & Paragraph [0023]) configured to power and modify a behavior of a plurality of lighting modules (Fig. 12, LED light fixture), each lighting module (Fig. 12, LED light fixture) including one or more LED lights (Fig. 12, LEDs) and being serially addressable over a two-wire communication network (Fig. 12, Low Voltage Lighting Cable & Paragraph [0049]), the lighting controller (Fig. 12 & Paragraph [0023]) comprising: 
a processor (Fig. 12, Microcontroller) in communication with the input circuit (Fig. 12, User Interface)to receive the information and to generate a control signal (Paragraph [0057-58]) comprising command and address data (Paragraph [0057-58]), the generated command and address data responsive to the user input; and 
a rectifier/bridge circuit (Fig. 12, Power supply, Rectifier and H-bridge & Paragraph [0047-48] & Claim 1 “a first rectifier circuit coupled to the power source input configured to produce a first direct-current (DC) output voltage”) to encode the generated command and address data (Abstract & Paragraph [0057-58]) onto a power waveform to generate a data encoded power signal (Abstract & Paragraph [0042-43]) that includes the encoded command and address data (Paragraph [0042-43]) for transmission over a two-wire communication network (Fig. 12, Low Voltage Lighting Cable & Paragraph [0049]) to power and control a portion of the plurality of lighting modules (Fig. 12, LED light fixture) according to the user input (Fig. 12, User Interface),  each lighting module of the portion of the plurality of lighting modules (Fig. 12, LED light fixture)comprising a microcontroller to decode the encoded command and address data (Fig. 13, & Paragraph [0024 & 0051-52]) from the data encoded power signal (Paragraph [0042-43])  into a format usable to control (Paragraph [0053]) the one or more LED lights (Fig. 12, LEDs).  
Woytowitz does not specify an input circuit to wirelessly receive user input regarding the behavior of the one or more LED lights of the plurality of lighting modules and output information responsive to the user input; each data bit of the encoded command and address data represented as a sinusoidal waveform,
Josepth discloses an input circuit to wirelessly (Paragraph [0076]) receive user input (Fig. 1, 124, 124, 132) regarding the behavior of the one or more LED lights of the plurality of lighting modules (Fig. 1, 112 and 116 & Fig. 8, 825 & Paragraph [0063]) and output information responsive to the user input (Fig. 1, 124-132 & Paragraph [0075]); each data bit of the encoded command and address data represented as a sinusoidal waveform (Paragraph [0056 & 0105]),
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Woytowitz with an input circuit to wirelessly receive user input regarding the behavior of the one or more LED lights of the plurality of lighting modules and output information responsive to the user input; each data bit of the encoded command and address data represented as a sinusoidal waveform, for purpose of adjusting the pulse width modulated or phase control signal, the synchronized timing of intermittingly turning the light source on and off substantially reduces flickering as disclosed by Joseph (Paragraph [0062]).
In regards to claim 18. Woytowitz in view of Joseph discloses the lighting controller of Claim 17 wherein the power waveform comprises a secondary sinusoidal power signal (Joseph: Paragraph [0044]).  
In regards to claim 21. Woytowitz in view of Joseph discloses the lighting controller of Claim 17 wherein the data encoded power signal comprises a sinusoidal waveform between zero crossings (Joseph: Paragraph [0044-46 & 0051-59]).
Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woytowitz [US 2010/0084985 A1] in view of Joseph [US 2009/0195064 A1] and further in view of Won et al [US 2010/0014321 A1]
In regards to claim 19. Souvay in view of Joseph discloses the lighting controller of Claim 17 wherein the rectifier/bridge circuit (Joseph: Fig. 1, 104, Fig. 2, 209 and 201 and Fig. 3, 104) comprises 
Souvay in view of Joseph does not specify a plurality of series-connected pairs of transistors with integral body diodes, gates of the transistors in communication with the control signal from the processor, at least one series-connected pair of transistors enabled when the control signal is in the first state and at least one of the other series- connected pairs of transistors enabled when the control signal is in the second state.
Won discloses a plurality of series-connected pairs of transistors (Fig. 1, S1-S4) with integral body diodes, gates of the transistors (Fig. 1, S1-S4) in communication with the control signal from the processor (Fig. 1, 140 & Paragraph [0037]), at least one series-connected pair of transistors (Fig. 1, S1-S4) enabled when the control signal is in the first state (Fig. 2, M1-M2) and at least one of the other series- connected pairs of transistors (Fig. 1, S1-S4) enabled when the control signal is in the second state (Fig. 2, M1-M2 & Paragraph [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Souvay in view of Joseph with a plurality of series-connected pairs of transistors with integral body diodes, gates of the transistors in communication with the control signal from the processor, at least one series-connected pair of transistors enabled when the control signal is in the first state and at least one of the other series- connected pairs of transistors enabled when the control signal is in the second state for purpose of varying switching frequency of the switching unit according to a voltage level of output power as disclosed by Won (Abstract).
In regards to claim 20. Woytowitz in view of Joseph discloses the lighting controller of Claim 19 
wherein the rectifier/bridge circuit (Joseph: Fig. 1, 104, Fig. 2, 209 and 201 and Fig. 3, 104) outputs the power waveform with a higher polarity (Woytowitz: Paragraph [0042 & 0046-50]) when the control signal (Joseph: Paragraph [0042-43]) is in the first state and outputs the power waveform with a lower polarity when the control signal (Joseph: Paragraph [0042-43]) is in the second state to generate the data encoded power signal (Joseph: Paragraph [0026-27 & 0040-41]).
Claim 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Woytowitz [US 2010/0084985 A1] in view of Joseph [US 2009/0195064 A1] as applied to claim 1 and 12 above, and further in view of Souvay [US 2013/0289750 A1] and further in view of Arita et al [US 2010/0111538 A1].
In regards to claim 4. Woytowitz in view of Joseph discloses the lighting control system of Claim 1 further comprising 
Woytowitz in view of Joseph does not specify the protocol converter operably coupled to the first two-wire communication network to receive the first data encoded power signal, the protocol converter comprising processing circuitry to convert the first data encoded power signal to the generated command and address data and a transceiver to transmit the converted command and address data over a communication path.
Souvay discloses the protocol converter (Fig. 1, 112 & 136a) operably coupled to the first two-wire communication network (Fig. 1, 120 & Paragraph [0038]) to receive the first data encoded power signal (Paragraph [0059]), the protocol converter (Fig. 1, 112 & 136a) comprising processing circuitry (Fig. 3, 394 & Paragraph [0057]) to convert the first data encoded power signal (Paragraph [0059]) to the generated command (Fig. 2a, 214a & Paragraph [0050]) and address data (Paragraph [0059]) and a transceiver (Fig. 3, 322 and 326 & Paragraph [0058-59]) to transmit the converted command (Fig. 2a, 214a & Paragraph [0050]) and address data (Paragraph [0059]) over a communication path (Paragraph [0060-65]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Woytowitz with the protocol converter operably coupled to the first two-wire communication network to receive the first data encoded power signal, the protocol converter comprising processing circuitry to convert the first data encoded power signal to the generated command and address data and a transceiver to transmit the converted command and address data over a communication path for purpose of increasing the effective uses of the technology. Another advantage of the technology is that the use of the master controller with the power line communication increases the user's flexibility for configuring lights while reducing the installation cost as disclosed by Souvay (Paragraph [0025]).
Woytowitz in view of Joseph and further in view of Souvay does not specify a protocol converter separate from the plurality of lighting modules and the master lighting controller,
Arita discloses a protocol converter (Fig. 1, 14) separate from the lighting module (Fig. 1, 15) and the lighting controller (Fig. 1, 13)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Woytowitz in view of Joseph and further in view of Souvay with a protocol converter separate from the plurality of lighting modules and the master lighting controller for purpose of minimize weight within lighting module or master controller as show or disclosed by Arita in Fig. 1. 
In regards to claim 13. Woytowitz in view of Joseph discloses the method of Claim 12 further comprising: 
Woytowitz in view of Joseph does not specify converting, with a protocol converter, the first data encoded power signal that includes the encoded command and address data to the provided command and address data; and transmitting, with the protocol converter, the converted command and address data over a communication path to at least one slave lighting controller 
Souvay discloses converting, with a protocol converter (Fig. 1, 112 & 136a), the first data encoded power signal (Paragraph [0056-57]) that includes the encoded command and address data to the provided command and address data (Paragraph [0067-70]); and transmitting, with the protocol converter (Fig. 1, 112 & 136a), the converted (Fig. 2a, 214a) command and address data over a communication path (Fig. 1, 120 & Paragraph [0038]) to at least one slave lighting controller (Fig. 1, 130a-130z & Paragraph [0035])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Woytowitz with converting, with a protocol converter, the first data encoded power signal that includes the encoded command and address data to the provided command and address data; and transmitting, with the protocol converter, the converted command and address data over a communication path to at least one slave lighting controller for purpose of increasing the effective uses of the technology. Another advantage of the technology is that the use of the master controller with the power line communication increases the user's flexibility for configuring lights while reducing the installation cost as disclosed by Souvay (Paragraph [0025]).
Woytowitz in view of Joseph and further in view of Souvay does not specify at least one slave lighting controller that is separate from the plurality of lighting modules and the master lighting controller.  
Arita discloses a protocol converter (Fig. 1, 14) separate from the lighting module (Fig. 1, 15) and the lighting controller (Fig. 1, 13)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Woytowitz in view of Joseph and further in view of Souvay with a protocol converter separate from the plurality of lighting modules and the master lighting controller for purpose of minimize weight within lighting module or master controller as show or disclosed by Arita (Fig. 1 & Paragraph [0015-16]). 
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844